302 U.S. 764
58 S. Ct. 477
82 L. Ed. 594
Georgia M. SPRUILL, petitioner,v.Harriet T. SERVEN.*
No. 651.
Supreme Court of the United States
January 10, 1938

1
Miss Georgia M. Spruill, pro se.


2
On petition for writ of certiorari to the United States Circuit Court of Appeals for the District of Columbia.


3
For opinion below, see 93 F.2d 219.


4
The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which writ of certiorari should be issued. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 303 U.S. 666, 58 S. Ct. 525, 82 L.Ed. ——.